Case 18-13469-elf   Doc 74   Filed 08/03/20 Entered 08/03/20 15:35:02   Desc Main
                             Document      Page 1 of 2
Case 18-13469-elf   Doc 74   Filed 08/03/20 Entered 08/03/20 15:35:02        Desc Main
                             Document      Page 2 of 2




        8/3/2020                          /s/ LeRoy W. Etheridge, Esq. for
                                                                     NO OBJECTION
                                                                     *without prejudice to any
                                                                     trustee rights and remedies
